UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24796 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 98-0438382 (State or other jurisdiction of incorporation and organization) (IRS Employer Identification No.) Mintflower Place, 4th floor 8 Par-La-Ville Rd, Hamilton, Bermuda HM 08 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: +1-(441)-296-1431 Indicate by check mark whether registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for each shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” or “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £ No T Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of April 25, 2011 Class A Common Stock, par value $0.08 Class B Common Stock, par value $0.08 THIS PAGE INTENTIONALLY LEFT BLANK CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. FORM 10-Q For the quarterly period ended March 31, 2011 INDEX Page Part I. Financial information Item 1. Financial Statements Condensed Consolidated Balance Sheets as at March 31, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Equity for the Three Months Ended March 31, 2011 and 2010 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 8 Notes to the Condensed Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 58 Item 4. Controls and Procedures 59 Part II. Other Information Item 1. Legal Proceedings 59 Item 1A. Risk Factors 60 Item 6. Exhibits 68 Signatures 69 Exhibit Index 70 1 Index Part I.Financial Information Item 1.Financial Statements CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (US$ 000’s, except share and per share data) (Unaudited) March 31, 2011 December 31, 2010 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net (Note 7) Program rights, net (Note 6) Other current assets (Note 8) Total current assets Non-current assets Property, plant and equipment, net (Note 9) Program rights, net (Note 6) Goodwill (Note 4) Broadcast licenses and other intangible assets, net (Note 4) Other non-current assets (Note 8) Total non-current assets Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (US$ 000’s, except share and per share data) (Unaudited) March 31, 2011 December 31, 2010 LIABILITIES AND EQUITY Current liabilities Accounts payable and accrued liabilities (Note 10) $ $ Current portion of long-term debt and other financing arrangements (Note 5) Other current liabilities (Note 11) Total current liabilities Non-current liabilities Long-term debt and other financing arrangements (Note 5) Other non-current liabilities (Note 11) Total non-current liabilities Commitments and contingencies (Note 18) EQUITY CME Ltd. shareholders’ equity: Nil shares of Preferred Stock of $0.08 each (December 31, 2010 – nil) - - 56,879,489 shares of Class A Common Stock of $0.08 each (December 31, 2010 –56,878,489) 7,490,936 shares of Class B Common Stock of $0.08 each (December 31, 2010 – 7,490,936) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total CME Ltd. shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended March 31, Net revenues $ $ Operating expenses: Operating costs Cost of programming Depreciation of property, plant and equipment Amortization of broadcast licenses and other intangibles (Note 4) Cost of revenues Selling, general and administrative expenses Operating loss ) ) Interest income Interest expense (Note 16) ) ) Foreign currency exchange gain, net Change in fair value of derivatives (Note 12) ) ) Other expense ) ) Loss from continuing operations before tax ) ) (Provision) / credit for income taxes ) Loss from continuing operations ) ) Discontinued operations, net of tax (Note 2) - ) Net loss ) ) Net (income) / loss attributable to noncontrolling interests ) Net loss attributable to CME Ltd. $ ) $ ) Net loss ) ) Currency translation adjustment ) Comprehensive income / (loss) $ $ ) Comprehensive (income) / loss attributable to noncontrolling interests ) Comprehensive income / (loss) attributable to CME Ltd. $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (continued) (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended March 31, PER SHARE DATA (Note 15): Net lossper share: Continuing operations - Basic $ ) $ ) Continuing operations - Diluted ) ) Discontinued operations – Basic ) Discontinued operations - Diluted ) Net loss attributable to CME Ltd. – Basic ) ) Net loss attributable to CME Ltd. – Diluted $ ) $ ) Weighted average common shares used in computing per share amounts (000’s): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (US$ 000’s, except share data) (Unaudited) CME Ltd. Class A Common Stock Class B Common Stock Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income Noncontrolling Interest Total Equity Number of shares Par value Number of shares Par value BALANCE, December 31, 2010 $ ) $ $ $ Stock-based compensation - Repurchase of 2008 Convertible Notes - ) - - - ) Issuance of 2011 Convertible Notes, net of transaction costs - Reclassification of capped call options - ) - - - Options exercised - - - 17 - - - 17 Dividends - ) ) Net loss - ) - ) Currency translation adjustment - BALANCE, March 31, 2011 $ ) $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (continued) (US$ 000’s, except share data) (Unaudited) CME Ltd. Class A Common Stock Class B Common Stock Number of shares Par value Number of shares Par value Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income Noncontrolling Interest Total Equity BALANCE, December 31, 2009 $ ) $ $ ) $ Stock-based compensation - Dividends - ) ) Net loss - ) - ) ) Currency translation adjustment - ) ) BALANCE, March 31, 2010 $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ 000’s) (Unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash generated from / (used in) operating activities: Loss from discontinued operations (Note 2) - Depreciation and amortization Loss on disposal of fixed assets Stock-based compensation (Note 14) Change in fair value of derivatives (Note 12) 40 Foreign currency exchange gain, net ) ) Net change in (net of effects of acquisitions and disposals of businesses): Accounts receivable Accounts payable and accrued liabilities ) ) Program rights ) ) Other assets ) Income taxes payable ) ) Deferred revenue ) Deferred taxes ) ) VAT and other taxes payable Net cash generated from / (used in) continuing operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Disposal of property, plant and equipment 94 - Investments in subsidiaries and unconsolidated affiliates ) ) Net cash used in continuing investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repurchase of Senior Notes ) - Payment on exchange of Convertible Notes ) - Debt issuance costs ) - Proceeds from credit facilities Payment of credit facilities and capital leases ) ) Proceeds from exercise of stock options 17 - Excess tax benefits from stock-based compensation arrangements - Net cash (used in) / received from continuing financing activities ) NET CASH USED IN DISCONTINUED OPERATIONS – OPERATING ACTIVITIES - ) NET CASH USED IN DISCONTINUED OPERATIONS – INVESTING ACTIVITIES - ) Impact of exchange rate fluctuations on cash ) Net (decrease) / increase in cash and cash equivalents ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 8 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) 1.ORGANIZATION AND BUSINESS Central European Media Enterprises Ltd., a Bermuda corporation, is an integrated media company operating leading broadcast, content, and new media businesses in Central and Eastern Europe.Our assets are held through a series of Dutch and Curaçao holding companies. At March 31, 2011, we operated mainly in Bulgaria, Croatia, the Czech Republic, Romania, the Slovak Republic, and Slovenia. We manage our business on a divisional basis, with three operating segments, Broadcast, Media Pro Entertainment, our content division, and New Media, which are also our reportable segments. Broadcast Our Broadcast segment consists of 24 television channels in six countries.We generate advertising revenues in our Broadcast segment primarily through entering into agreements with advertisers, advertising agencies and sponsors to place advertising on the television channels that we operate. Our main general entertainment television channels in each country are distributed on a free-to-air basis terrestrially in analogue, digital or both, depending on the digitalization status in each country, and are also distributed via cable and satellite. Our other channels are generally distributed via cable and satellite.Unless otherwise indicated, we own 100% of our broadcast operating and license holding companies. Bulgaria We operate one general entertainment channel (BTV), four other channels (BTV CINEMA, BTV COMEDY, RING.BG and BTV ACTION, formerly PRO.BG) and several radio channels.We own 94.0% of BTV Media Group EAD. Croatia We operate one general entertainment channel, NOVA TV (Croatia), one female-oriented channel, DOMA (Croatia), which was launched in January 2011, and an international channel (NOVA WORLD), which was launched in March 2011. Czech Republic We operate one general entertainment channel, TV NOVA (Czech Republic), and three other channels (NOVA CINEMA, NOVA SPORT and MTV CZECH). NOVA SPORT and MTV CZECH are also broadcast in the Slovak Republic. Romania We operate two general entertainment channels (PRO TV and ACASA), three other channels (PRO CINEMA, SPORT.RO and MTV ROMANIA), and an international channel (PRO TV INTERNATIONAL), as well as a general entertainment channel broadcasting in Moldova (PRO TV CHISINAU), which was acquired in January 2011 (see Note 3, “Acquisitions and Disposals”). Slovak Republic We operate one general entertainment channel, TV MARKIZA, and one female-orientated cable channel, DOMA (Slovak Republic). Slovenia We operate two general entertainment channels, POP TV and KANAL A, and one other channel, POP BRIO. 9 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) Media Pro Entertainment Media Pro Entertainment (“MPE”), our fully integrated content business, leverages creative talent across all our countries and focuses on the development, production and distribution of content for our television channels and to third parties, both within our region and globally. MPE is organized into three subdivisions: Production: This subdivision produces a range of fiction, reality and entertainment programming and films, using both purchased formats and developing original formats. The content produced may be easily adapted for use across several markets and in many revenue-generating windows. Production Services: This subdivision provides assets and expertise to both our production operations and to third parties, including studio spaces, set design and construction, camera, lighting, grip equipment, visual effects, costumes and post production services. Distribution and Exhibition: In addition to having responsibility for selling finished content and formats developed by our production operations to third parties, this subdivision acquires rights to international film and television content across our region and distributes them both to third party clients and to our Broadcast operations. Our distribution and exhibition operations are also able to generate third-party revenue by distributing our own content directly through their own cinema and home video operations. MPE owns and operates sixteen cinema screens in Romania, including Romania’s first multiplex operation. In addition, a home video distribution business sells DVD and Blu Ray discs to wholesale and retail clients in Romania and Hungary. A significant portion of our distribution revenues are to third parties, which is expected to generate a significant portion of MPE’s consolidated profits in the short-term. In total, the MPE segment currently generates the majority of its revenues from sales to our Broadcast segment. For that reason, the financial results of the segment are largely dependent on the performance of the television advertising market, although the long-term nature of the production process is such that it takes time for significant market changes to be reflected in this segment‘s results. New Media We operate more than 60 websites and distribution platforms across our markets with two principal objectives: to build a strong online channel of distributing popular content and to operate the most efficient marketing tool for our Broadcast segment.The New Media segment focuses on offering viewers the choice of watching our premium television content, anytime, anywhere and building a series of news portals, ranging from general information to sports or niche sites. Revenues generated by the New Media segment are primarily derived from the sale of advertising. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Quarterly Report on Form 10-Q and do not include all of the information and note disclosures required by generally accepted accounting principles in the United States of America (“US GAAP”). Amounts as of December 31, 2010 included in the unaudited condensed consolidated financial statements have been derived from audited consolidated financial statements as of that date. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2010. Our significant accounting policies have not changed since December 31, 2010, except as noted below. 10 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with US GAAP for complete financial statements.The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for a full year. The terms the “Company”, “we”, “us”, and “our” are used in this Form 10-Q to refer collectively to the parent company, Central European Media Enterprises Ltd. (“CME Ltd.”), and the subsidiaries through which our various businesses are conducted.Unless otherwise noted, all statistical and financial information presented in this report has been converted into US dollars using appropriate exchange rates.All references to “US$”, “USD” or “dollars” are to US dollars, all references to “BGN” are to Bulgarian leva, all references to “HRK” are to Croatian kuna, all references to “CZK” are to Czech korunas, all references to “RON” are to the New Romanian lei, all references to “UAH” are to Ukrainian hryvna and all references to “Euro” or “EUR” are to the European Union Euro. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates and assumptions. Certain amounts included in the accompanying unaudited condensed consolidated financial statements have been reclassified to conform to the 2011 financial statements presentation. The unaudited condensed consolidated financial statements include the accounts of CME Ltd. and our subsidiaries, after the elimination of intercompany accounts and transactions.Entities in which we hold less than a majority voting interest but over which we have the ability to exercise significant influence are accounted for using the equity method.Other investments are accounted for using the cost method. Discontinued Operations On April 7, 2010, we completed the sale of our operations in Ukraine to Harley Trading Limited, a company beneficially owned by Igor Kolomoisky, a CME Ltd. shareholder and a former member of our Board of Directors, for total consideration of $308.0 million. The results of our former Ukrainian operations have therefore been accounted for as discontinued operations in 2010. Summarized operating results for the three months ended March 31, 2010 for the Ukraine disposal group are as follows: March31,2010 Revenues $ Cost ofrevenues ) Selling, general and administrative expenses ) Operating loss ) Foreign exchange gain Other income 25 Loss before tax ) Provision for income tax ) Loss from discontinued operations $ ) 11 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) Business Combinations On January 1, 2011, the Company adopted guidance issued in December 2010, which clarifies the acquisition date that should be used for reporting the pro forma financial information disclosures when comparative financial statements are presented. The amendments specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The guidance also requires a description of the nature and amount of material, nonrecurring pro forma adjustments that are directly attributable to the business combination(s). This guidance will impact our disclosures for future acquisitions, but there will be no impact on our financial position or results of operations. Goodwill On January 1, 2011, the Company adopted guidance issued in December 2010, which modifies Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test after assessing whether or not it is more likely than not that the reporting units’ goodwill is impaired. In determining whether it is more likely than not that a goodwill impairment exists, any adverse qualitative factors indicating that an impairment may exist are to be considered. The amendments in this guidance will impact our financial position and results of operations to the extent that we have reporting units with zero or negative carrying amounts in the future. Recent Accounting Pronouncements There are no recent accounting pronouncements that are expected to have an impact on our condensed consolidated financial statements. 3.ACQUISITIONS Acquisition of Pro Digital On January 31, 2011, we completed the acquisition of 100.0% of Pro Digital s.r.l. (“Pro Digital”), a company controlled by Adrian Sarbu, our President and Chief Executive Officer and a member of our Board of Directors, on a debt-free basis for cash consideration of EUR 0.7 million (approximately US$ 0.9 million at the date of acquisition). Pro Digital is a free-to-air broadcaster in Moldova whose broadcasts on its PRO TV CHISINAU channel are comprised primarily of rebroadcasts of our PRO TV channel in Romania.In connection with this transaction, we allocated EUR 0.5 million (approximately US$ 0.7 million at the date of acquisition) to goodwill. 4. GOODWILL AND INTANGIBLE ASSETS Goodwill: Goodwill by reporting unit as at March 31, 2011 and December 31, 2010 is summarized as follows: 12 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except per share data) (Unaudited) Gross Balance, December31, 2010 Accumulated Impairment Losses Balance, December31, 2010 Additions/ Adjustments Foreign Currency Balance, March31, 2011 Accumulated Impairment Losses Gross Balance, March31, 2011 Broadcast segment: Bulgaria $ $ ) $ $
